Rosenblatt, J.,
concurs in the vote to reverse the order and judgment insofar as appealed from, grant the motion to the extent that the plaintiff is precluded from seeking to recover on a theory that a stop sign was obscured by vegetation, and otherwise deny the motion, reinstate the complaint, and remit the matter for trial, with the following memorandum: I share the concerns expressed by my dissenting colleagues regarding the absence of detail in the notice of claim, as well as the dangers in sanctioning its mere “boilerplate” language.
However, under the particular circumstances presented here, the Village was not prejudiced by the failure of the notice of claim to be more detailed. Therefore, the defendant’s *678challenge to the notice of claim should not have been acted on favorably.